F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        May 16, 2006
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    C HIN THI LE; A N H “TO N Y ” DANG

          Plaintiffs-Appellants,

                                                        No. 05-3226
    v.                                           (D.C. No. 04-CV-2037-CM )
                                                          (D . Kan.)
    HY-VEE, INC.

          Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before KELLY, BR ISC OE, and LUCERO, Circuit Judges.


         Chin Thi Le and Anh “Tony” Dang appeal the district court’s grant of

summary judgment in favor of Hy-Vee, Inc., on their claim that Hy-Vee denied

them service in violation of 42 U.S.C. § 1981. 1 Specifically, plaintiffs assert the



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
1
       On appeal, plaintiffs have expressly abandoned the state law claim they
raised in the district court.
district court (1) ignored direct evidence of discrimination, (2) erroneously found

plaintiffs’ evidence of pretext insufficient to rebut defendant’s alleged legitimate

nondiscriminatory explanation for its actions, and (3) failed to apply the summary

judgment standard.

      Our jurisdiction arises under 28 U.S.C. § 1291. W e review de novo the

district court’s grant of summary judgment, applying the same standard as that

court under Fed. R. Civ. P. 56(c). Simms v. Okla. ex rel. Dep't of M ental H ealth

& Substance Abuse Servs., 165 F.3d 1321, 1326 (10th Cir. 1999).

      The district court provided a detailed summary of the facts; we need not

restate those facts here. Having reviewed the briefs, the record, and the

applicable law, we hold that plaintiffs have not identified any reversible error in

this case. W e therefore AFFIRM the judgment of the district court for

substantially the same reasons stated in its memorandum and order, Le v. Hy-Vee,

Inc., 385 F.Supp.2d 1111 (D. Kan. 2005).



                                                     Entered for the Court



                                                     Carlos F. Lucero
                                                     Circuit Judge




                                         -2-